DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mierle (US 8,666,195 B1).
Regarding claim 1, Mierle discloses a method for determining an image offset of a device (e.g., FIG. 4A-B illustrates using features to determine an offset between two images, column 4, lines 17-18), the method comprising:
receiving a printable media in a first orientation; and creating a first pattern comprising a first plurality of symbols on a first side of the printable media (e.g., Referring to FIG. 4A, the system selects a first feature point in the first image 202, column 4, lines 18-19); 
receiving the printable media in a second orientation (e.g., second feature point in the second image 206 as anchor points, 21); creating a second pattern comprising a 
Mierle, in one implementation, does not specifically disclose determining the image offset of the device based on a difference between the first and second patterns.  
	Mierle, in another implementation, discloses determining the image offset of the device based on a difference between the first and second patterns (e.g., the system determines that the offset is valid if the number of corresponding locations exceeds a threshold (e.g., 4, 5, 6, or 10 corresponding locations). In scenarios where the offset is not valid, the system selects two new anchor points and determines a new offset. The process can be repeated for each pair of potential anchor points. For example, the system may compute offsets and a number of corresponding locations for point 302a and 304a; point 302a and 304b; point 302a and point 304c, column 4, lines 56-64). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle in one implementation to include determining the image offset of the device based on a difference between the first and second patterns as taught by another implementation. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified one implementation by another implementation to have better image quality.

Regarding claim 2, Mierle discloses wherein the first and second plurality of symbols are arranged as a plurality of pairs of symbols (e.g., see figures 4A, 4b).  



Regarding claim 4, Mierle discloses further comprising comparing a proximity of a first pair of symbols of the first pattern with a first pair of symbols of the secondWO 2018/186858PCT/US2017/026192 15 pattern, wherein the image offset is determined by selecting the corresponding pairs of symbols from the first and second patterns that comprise the greatest visual clarity between the overlapping pairs of symbols (e.g., the system determines that the offset is valid if the number of corresponding locations exceeds a threshold (e.g., 4, 5, 6, or 10 corresponding locations). In scenarios where the offset is not valid, the system selects two new anchor points and determines a new offset. The process can be repeated for each pair of potential anchor points. For example, the system may compute offsets and a number of corresponding locations for point 302a and 304a; point 302a and 304b; point 302a and point 304c, column 4, lines 56-64).  



Regarding claim 6, Mierle discloses wherein the image offset comprises a first offset value in the first orientation of the printable media and a second offset value in the second orientation of the printable media, and wherein the determining of the image offset comprises: setting the first offset value using a first numerical value of a pair of numerical values; and setting the second offset value using a second numerical value of the pair of numerical values (referring to column 4, lines 32-42).  

Regarding claim 8, Mierle discloses a non-transitory computer readable medium (e.g., FIG. 1 illustrates an example system that can perform image alignment. Aerial images of the earth 104 are stored in an image data store 108 that is in communication with a server 106, 11) comprising code configured to determine an image offset of a printing device, wherein the code is configured to: 
create a first pattern comprising a first plurality of pairs of numerical values on a printable media (e.g., image 202, figure 4A);  WO 2018/186858PCT/US2017/026192 16 
change an orientation of the printable media (e.g., second feature point in the second image 206 as anchor points, column 4, lines 17-24); and create a second pattern comprising a second plurality of pairs of numerical values on the printable media, wherein the second pattern overlaps the first pattern (referring to column 4, lines 32-41);

set a first offset value corresponding to a first dimension of the image offset; and set a second offset value corresponding to a second dimension of the image offset.
Mierle, in another implementation, discloses determine an image offset between the first pattern and the second pattern based on the pairs of numerical values from the overlapping first and second patterns that are closest in proximity to each other (e.g., the system determines that the offset is valid if the number of corresponding locations exceeds a threshold (e.g., 4, 5, 6, or 10 corresponding locations). In scenarios where the offset is not valid, the system selects two new anchor points and determines a new offset. The process can be repeated for each pair of potential anchor points. For example, the system may compute offsets and a number of corresponding locations for point 302a and 304a; point 302a and 304b; point 302a and point 304c, column 4, lines 56-64); 
set a first offset value corresponding to a first dimension of the image offset; and set a second offset value corresponding to a second dimension of the image offset (referring to column 1, line 59 – column 2, line 13).
  	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle in one implementation to include determine an image offset between the first pattern and the second pattern based on the pairs of numerical values from the overlapping first and second patterns that are closest in  as taught by another implementation. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified one implementation by another implementation to have better image quality.

Regarding claim 11, claim 11 is the device claim with limitations similar to limitations of claim 2. Therefore claim 11 is rejected as set forth above as claim 2. 

Regarding claim 12, claim 12 is the device claim with limitations similar to limitations of claim 3. Therefore claim 12 is rejected as set forth above as claim 3. 

Regarding claim 13, claim 13 is the device claim with limitations similar to limitations of claim 4. Therefore claim 13 is rejected as set forth above as claim 4. 

Regarding claim 14, claim 14 is the device claim with limitations similar to limitations of claims 5 and 6. Therefore claim 14 is rejected as set forth above as claims 5 and 6. 
Claims 7, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mierle (US 8,666,195 B1) as applied to claims 1, 9 above, and further in view of Lawton et al. (Lawton) (US 2014/0160497 A1).
Regarding claim 7, Mierle does not specifically disclose wherein the second orientation is rotated 180 degree with respect to the first orientation.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle to include wherein the second orientation is rotated 180 degree with respect to the first orientation as taught by Lawton. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle by the teaching of Lawton to have better image quality.

Regarding claim 9, Mierle does not specifically disclose wherein the second orientation is rotated 180 degree with respect to the first orientation.
	Lawton discloses wherein the second orientation is rotated 180 degree with respect to the first orientation (referring to FIG. 5 is a flow chart for a calibration procedure for aligning an image to the page, paragraph 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle to include wherein the second orientation is rotated 180 degree with respect to the first orientation as taught by Lawton. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle by the teaching of Lawton to have better image quality.

Regarding claim 10, Mierle does not specifically disclose a device for creating an image on a printable media, the device comprising: 

Lawton discloses a device for creating an image on a printable media, the device comprising: a tray configured to receive a printable media in each of a first orientation and a second orientation; a print mechanism configured to create a first pattern and second pattern for determine an image offset (referring to paragraphs 9 and 10). The remaining limitations of claim 10 are similar to limitations of claim 1.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle to include a device for creating an image on a printable media, the device comprising: a tray configured to receive a printable media in each of a first orientation and a second orientation; a print mechanism configured to create a first pattern and second pattern for determine an image offset as taught by Lawton. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Mierle by the teaching of Lawton to have better image quality.
  	
	Regarding claim 15, claim 15 is the device claim with limitations similar to limitations of claim 7. Therefore claim 15 is rejected as set forth above as claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/Primary Examiner, Art Unit 2672